internal_revenue_service number release date index number --------------------- -------------------------------------- -------------------------------------- -------------------------- in re --------------------------- --------------------------------------------------- ------------------ -------------------------- department of the treasury washington dc person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc corp b02 - plr-145849-03 date december ------------------------------- ---------------------------------------- legend distributing ---------------------------- ------------------------------------------------------------------ ------------------------------------------------------------ controlled ------------------------------------------------------------------ ------------------------------------------------------------ shareholder -------------------------------------------------------------- shareholder -------------------------------------------------------------- state x business a business b business c dear ---------------- rulings on behalf of the above-referenced taxpayers as to the federal_income_tax ----------------------------------- ---------------------------- ------------------------ ----------------------- ----------- this is in response to your letter dated date in which you requested the two owners of distributing shareholder and shareholder are brothers distributing is a state x corporation that previously engaged in businesses a b plr-145849-03 consequences of a proposed transaction additional information was received in letters dated november december and date the information submitted for consideration is summarized below and c distributing is the common parent of a consolidate group that files its returns using the cash_method using a june 30th fiscal_year in distributing formed controlled by transferring fifty percent of its assets to controlled in exchange for one hundred percent of the stock of controlled the transfer in a transaction represented to qualify for non-recognition under sec_351 controlled is a state x corporation and the other member of distributing’s consolidated_group after the transfer controlled engaged in businesses a b and c distributing continued to engage only in business a who have worked together in the business since childhood over the years various conflicts have developed between them relating to management style goals and risk tolerance the conflicts between the two shareholders have resulted in many missed business opportunities for the corporations to grow and prosper these conflicts intensified over the years and finally the decision was made to split the business into two smaller corporations pursuant to the transfer each shareholder was the sole manager of one of the corporations serious problems still remain however as the shareholders realize that the decisions made on behalf of one corporation affect the value and business of the other corporation in an effort to minimize disputes between shareholder and shareholder that were adversely affecting distributing’s business the following transaction is proposed for all of shareholder 2’s distributing stock the distribution representations distributing will distribute all of its controlled stock to shareholder in exchange the taxpayer has made the following representations concerning the transfer and the distribution a the fair_market_value of controlled stock and other consideration to be received by shareholder in the distribution will be approximately equal to the fair_market_value of distributing stock surrendered by shareholder in the exchange b no part of the consideration to be distributed by distributing will be received by plr-145849-03 shareholder as a creditor employee or in any other capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing is representative of distributing's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d the financial information submitted on behalf of controlled is representative of controlled's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted e the distribution of the stock of controlled is carried out for the following corporate business_purpose to allow the controlling shareholders to go their own way the distribution of the stock is motivated in whole or substantial part by this corporate business_purpose f distributing is a not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 g there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction except for transfers by gift to family members of shareholder and h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject plr-145849-03 k the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred l no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock m payments made in connection with all continuing transactions between distributing and controlled if any will be for fair_market_value based on terms and conditions arrived at by parties bargaining at arm’s length n no two parties to the transaction are investment companies as defined in sec_368 and iv p the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled q the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property r the transfer qualifies for treatment under sec_351 s the distributing_corporation neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction t immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution u following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated business activities conducted by distributing prior the transaction plr-145849-03 u for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of each distribution v for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of stock of controlled entitled to vote or percent or more of the total value of shares of all classes of stock of said corporations that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution based solely upon the information and representations set forth above we hold as follows no gain_or_loss will be recognized by distributing upon the distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder upon the receipt of the controlled stock sec_355 the basis of the controlled stock to be received by shareholder will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_312 b and under sec_1245 distributing will recognize no gain and will include no amounts in income under sec_1245 on the transfer except as expressly provided herein no opinion is expressed or implied plr-145849-03 under sec_1250 distributing will recognize no gain and will include no amounts in income under sec_1250 on the transfer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion as to whether the transfer qualifies under sec_351 the code provides that it may not be used or cited as precedent relevant letter is being sent to your taxpayer this ruling is directed only to the taxpayers requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this a copy of this letter must be attached to any income_tax return to which it is sincerely associate chief_counsel corp by alison g burns alison g burns acting assistant to chief branch cc
